DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/22, 6/29/22, and 3/28/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11/182412. Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim the same invention with very little differences. See table below:
App 17/503,590
Pat. 11/182412
1. A system comprising: a non-transitory computer-readable medium storing computer-executable program instructions; and a processing device communicatively coupled to the non-transitory computer-readable medium for executing the computer-executable program instructions, wherein executing the computer-executable program instructions configures the processing device to perform operations comprising:
A method of indexing text, the method comprising: accessing a body of text comprising fragments of text;
creating a discourse tree from fragments of text, wherein the discourse tree comprises a plurality of nodes, each non-terminal node representing a rhetorical relationship between two of the fragments of text, and each terminal node is associated with one or more fragments and is associated with a non-terminal node; 
 creating a discourse tree from the body of text, wherein the discourse tree comprises a plurality of nodes, each non-terminal node representing a rhetorical relationship between two of the fragments of text, and each terminal node is associated with one or more fragments and is associated with a non-terminal node;
for each non-terminal node of the discourse tree: identifying, from the discourse tree, a rhetorical relationship associated with the non-terminal node, accessing a rule corresponding to the identified rhetorical relationship, wherein the rule identifies for selection, based on the rhetorical relationship, 
for each non-terminal node of the discourse tree: identifying, from the discourse tree, a rhetorical relationship associated with the non-terminal node, labeling each terminal node associated with the non-terminal node as either a nucleus elementary discourse unit or a satellite elementary discourse unit, accessing a rule corresponding to the identified rhetorical relationship, wherein the rule identifies for selection, based on the rhetorical relationship,
 one or more of (i) a corresponding nucleus elementary discourse unit or (ii) a corresponding satellite elementary discourse unit, and selecting, based on the rule, one or more of (i) the fragment of text associated with the nucleus elementary discourse unit or the (ii) fragment of text associated with the satellite elementary discourse unit;
one or more of (i) the nucleus elementary discourse unit or (ii) the satellite elementary discourse unit, and selecting, based on the rule, one or more of (i) the fragment of text associated with the nucleus elementary discourse unit or the (ii) fragment of text associated with the satellite elementary discourse unit; 
and creating a searchable index comprising multiple entries, each entry corresponding to a selected fragment.
and creating a searchable index comprising multiple entries, each entry corresponding to a selected fragment.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Belix M Ortiz
Patent Examiner
Art Unit 2164

/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164